DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An amendment was received from applicant on 7/11/2022.
Claims 1, 3, 5 and 8 are amended.
Claims 9-12 are new.
5.	Claims 1-12 are remaining in the application.
Terminal Disclaimer
6.	The terminal disclaimer (TD) filed on 7/11/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 11192620 has been reviewed.  The TD was approved on 7/11/2022 and has been recorded.
Allowable Subject Matter
7.	Applicant’s amendment and TD overcome all previous rejections as presented in the Non Final Rejection mailed on 4/08/2022.  Therefore, the remaining claims 1-12 are allowed.
Reasons for Allowance
8.	The prior art does not disclose, teach or suggest:
The claimed watercraft propulsion apparatus, comprising:
a) a frame fixedly secured to a hull of a watercraft, said frame including a base and a stanchion extending generally vertically from said base;
b) a pair of arm members spaced apart form from one another extending generally horizontally from proxime an upper distal of said stanchion;
c) an eccentric crank disc rotatably supported proximate a distal end of by said pair of arm members;
d) a drive linkage assembly interconnecting said eccentric crank disc to a pair of fins extending downwardly from said frame; and

e) wherein rotational movement of said eccentric crank disc imparts a force to oscillate said pair of fins transversely to a center longitudinal axis of the watercraft.
Nor:
The claimed watercraft propulsion apparatus, comprising:
a) a crank assembly; 
b) a drive linkage assembly; 
c) a pair of fins operable to provide a propulsive force to move the watercraft longitudinally forward;
d) wherein said crank assembly includes a vertically movable rotatable eccentric disk crank disc operatively connected to said pair of fins.
As specifically claimed by applicant.
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL V VENNE whose telephone number is (571)272-7947.  The examiner can normally be reached between M-F, 7am-3:30pm Flex.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel J Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
10.	If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (USA OR CANADA) or 571-272-1000.
/Daniel V Venne/
Senior Examiner, Art Unit 3617
7/18/2022